Name: Commission Implementing Regulation (EU) 2017/1375 of 25 July 2017 amending Implementing Regulation (EU) No 1191/2014 determining the format and means for submitting the report referred to in Article 19 of Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases
 Type: Implementing Regulation
 Subject Matter: deterioration of the environment;  technology and technical regulations;  environmental policy;  chemistry;  marketing;  trade policy;  information and information processing;  documentation
 Date Published: nan

 26.7.2017 EN Official Journal of the European Union L 194/4 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1375 of 25 July 2017 amending Implementing Regulation (EU) No 1191/2014 determining the format and means for submitting the report referred to in Article 19 of Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 517/2014 of the European Parliament and of the Council of 16 April 2014 on fluorinated greenhouse gases and repealing Regulation (EC) No 842/2006 (1), and in particular Article 19(7) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1191/2014 (2) specifies the way information is reported pursuant to Article 19 of Regulation (EU) No 517/2014, in relation to the use of certain fluorinated greenhouse gases as feedstock or where products or equipment which contain those gases are placed on the market by producers, importers and exporters of those gases and by undertakings that destroy those gases. (2) To enable the effective monitoring of compliance with the reporting obligations in Article 19 of Regulation (EU) No 517/2014, undertakings should be required, to register their use of the electronic reporting tool referred to in Article 1 of Implementing Regulation (EU) No 1191/2014 prior to carrying out relevant activities. This would enable Member State competent authorities to verify at the time of import, export or other relevant activity whether an undertaking would be subject to compliance verification based on its report under Article 19 of Regulation (EU) No 517/2014. (3) The Annex to Implementing Regulation (EU) No 1191/2014 should be amended as regards the structure of the information required on certain characteristics of hydrofluorocarbons (HFC) in order to align it with the reporting format used by the parties to the Montreal Protocol on substances that deplete the ozone layer to the Vienna Convention for the Protection of the Ozone Layer (3) (Montreal Protocol). This would enable the Union to comply with its reporting obligations under Montreal Protocol. For the same reason, information on the destination of exports and the origin of imports should be also required to be reported as of 2020, which would provide sufficient time to adapt the electronic reporting tool. (4) Additional differentiations and comments should added in Section 2 to reflect the reporting practice developed during the first two reporting cycles and the description in Section 12 should be clarified to avoid misinterpretations by reporting undertakings that occurred. (5) Commission Implementing Regulation (EU) 2016/879 (4) established the electronic registry in relation to quotas for placing hydrofluorocarbons on the market in which all relevant data relating to authorisations referred to in Article 18(2) of Regulation (EU) No 517/2014 are recorded. The corresponding reporting format set out in Section 13 of the Annex to Implementing Regulation (EU) No 1191/2014 is therefore obsolete and should be deleted. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 24(1) of Regulation (EU) No 517/2014, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 1191/2014 is amended as follows: (1) Article 1 is replaced by the following: Article 1 1. The reports required in accordance with Article 19 of Regulation (EU) No 517/2014 shall be submitted electronically using the reporting tool based on the format set out in the Annex to this Regulation which is made available on the website of the Commission for that purpose. 2. Prior to carrying out the activities to be reported under Article 19 of Regulation (EU) No 517/2014, any undertaking shall register on the website of the Commission for using the electronic reporting tool.; (2) the Annex is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 150, 20.5.2014, p. 195. (2) Commission Implementing Regulation (EU) No 1191/2014 of 30 October 2014 determining the format and means for submitting the report referred to in Article 19 of Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases (OJ L 318, 5.11.2014, p. 5). (3) Council Decision 88/540/EEC of 14 October 1988 concerning the conclusion of the Vienna Convention for the protection of the ozone layer and the Montreal Protocol on substances that deplete the ozone layer (OJ L 297, 31.10.1988, p. 8). (4) Commission Implementing Regulation (EU) 2016/879 of 2 June 2016 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, detailed arrangements relating to the declaration of conformity when placing refrigeration, air conditioning and heat pump equipment charged with hydrofluorocarbons on the market and its verification by an independent auditor (OJ L 146, 3.6.2016, p. 1). ANNEX The Annex to Implementing Regulation (EU) No 1191/2014 is amended as follows: (1) in Section 1, the table is replaced by the following: INFORMATION TO BE REPORTED COMMENTS 1A Total quantity of production from facilities in the Union 1B  quantity of production from facilities in the Union consisting of recovered by-production or unwanted products where that by-production or those products have been destroyed in the facilities prior to the placing on the market Reports from producers which carry out destruction on the total quantities destroyed shall be made in reporting Section 8 1C  quantity of production from facilities in the Union consisting of recovered by-production or unwanted products where that by-production or those products have been handed over to other undertakings for destruction and had not been placed on the market previously The undertaking carrying out the destruction shall be identified 1C_a Amount of hydrofluorocarbons produced for feedstock uses within the Union 1C_b Amount of hydrofluorocarbons produced for uses within the Union exempted under the Montreal Protocol The type of exempted use shall be specified AUTOMATICALLY CALCULATED QUANTITIES 1D Total quantity of own production destroyed which has not been placed on the market previously 1D = 1B + 1C 1E Production available for sale 1E = 1A  1D (2) Section 2 is amended as follows: (a) in the second paragraph, the following sentence is added: For the first time for the reporting on activities in 2019, quantities of hydrofluorocarbons shall be reported separately for each country of origin, except where indicated otherwise in the table below.; (b) the table is replaced by the following: INFORMATION TO BE REPORTED COMMENTS 2A Amount imported into the Union 2B Amount imported into the Union by the reporting undertaking, not released for free circulation, and re-exported contained in products or equipment by the reporting undertaking Reporting of hydrofluorocarbons by country of origin is not necessary. Bulk gases imported for inward processing, charged into products or equipment and subsequently re-exported. Where the re-export in products or equipment (Section 2B) does not take place in the same calendar year as the import, the quantities reported in Section 2B may include re-exports in products or equipment of 1 January stocks not placed on the Union market as reported in Section 4C Bulk gas exports shall only be reported in Section 3 2C Amount of used, recycled or reclaimed hydrofluorocarbons 2D Amount of virgin hydrofluorocarbons imported for feedstock use 2E Amount of virgin hydrofluorocarbons imported for uses exempted under the Montreal Protocol The type of exempted use shall be specified (3) Section 3 is amended as follows: (a) in the second paragraph, the following sentence is added: For the first time for the reporting on activities in 2019, quantities of hydrofluorocarbons shall be reported separately for each country of destination, except where indicated otherwise in the table below.; (b) the table is replaced by the following: INFORMATION TO BE REPORTED COMMENTS 3A Total amount exported from the Union 3B Exported amounts from own production or import Reporting by country of destination is not necessary AUTOMATICALLY CALCULATED QUANTITIES 3C Exported amount purchased from other undertakings within the Union 3C = 3A  3B INFORMATION TO BE REPORTED 3D Amount exported for recycling Reporting by country of destination is not necessary 3E Amount exported for reclamation Reporting by country of destination is not necessary 3F Amount exported for destruction Reporting by country of destination is not necessary 3G Amount of used, recycled or reclaimed hydrofluorocarbons exported 3H Amount of virgin hydrofluorocarbons exported for feedstock use 3I Amount of virgin hydrofluorocarbons exported for uses exempted under the Montreal Protocol The type of exempted use shall be specified (4) in Section 4, the line referring to 4M of the table is replaced by the following: 4M Total amount physically placed on the market 4M = 1E + 2A  2B  3B + 4C  4H (5) in Section 12, the table is replaced by the following: INFORMATION TO BE REPORTED COMMENTS 12A Amount of hydrofluorocarbons charged into the imported equipment, released by customs for free circulation in the Union, for which the hydrofluorocarbons had previously been exported from the Union and which had been subject to the hydrofluorocarbon quota limitation for placing on the Union market The hydrofluorocarbon exporting undertaking/s and the year/s of export shall be specified. The undertaking/s having placed the hydrofluorocarbons on the Union market for the first time and the year/s of that placing on the market shall be specified. (6) Section 13 is deleted.